Citation Nr: 0716877	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

4.  Entitlement to an initial compensable evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A February 2003 rating decision of the RO implemented 
the Board's August 2001 decision granting service connection 
for bilateral hearing loss and tinnitus.  The RO assigned a 0 
percent, or noncompensable evaluation for each condition, 
effective February 8, 1999, the date of receipt of the 
service connection claim.  

Additionally, by a decision of May 2003, the RO denied 
service connection for heart disease on the basis of service 
incurrence and on the basis that heart disease developed 
secondary to service-connected diabetes mellitus.  The RO 
issued a decision in August 2003, denying service connection 
for hypertension on the basis of service incurrence and on 
the basis that hypertension developed secondary to service-
connected diabetes mellitus.


FINDINGS OF FACT

1.  Heart disease was not present in service and was not 
manifested to a compensable degree within the first 
postservice year; heart disease is not otherwise attributable 
to service or to service-connected diabetes mellitus.  

2.  Hypertension was not present in military service and was 
not manifested to a compensable degree within the first 
postservice year, hypertension is not otherwise attributable 
to service or to service-connected diabetes mellitus.  

3.  The evidence shows Level III hearing in the right ear and 
Level IV hearing in the left ear throughout the appeal period 
since February 8, 1999.

4.  The evidence in its entirety supports that the veteran 
has experienced persistent or recurrent tinnitus throughout 
the appeal period since February 8, 1999.  


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service, and it is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

2.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to have been incurred in service, and 
it is not proximately due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  An initial 10 percent evaluation for bilateral hearing 
loss is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (effective prior to and since 
June 10, 1999).

3.  An initial 10 percent evaluation for tinnitus is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective prior to and since June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

In April 2003, the RO sent the veteran a letter concerning 
his claim for service connection for a heart condition, which 
notified the veteran of the information and evidence 
necessary to substantiate the claim; the information and 
evidence that VA would seek to provide; and the information 
and evidence that the veteran was expected to provide.  While 
the letter did not explicitly ask that the veteran provide 
any evidence in his possession that pertains to the claim, as 
per § 3.159(b)(1), he was repeatedly advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  
It is noted in this regard that the veteran has submitted 
medical evidence to VA to prove that the heart disease is 
secondary to service-connected diabetes mellitus.  Thus, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

In correspondence dated in September 2003, VA satisfied its 
duty to notify the veteran concerning the other three issues 
on appeal under 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, VA notified the veteran of 
information and evidence necessary to substantiate the claims 
decided herein; the information and evidence that VA would 
seek to provide; and the information and evidence that the 
veteran was expected to provide.  Again, this letter did not 
explicitly ask that the veteran provide any evidence in his 
possession that pertains to the claims, as per § 3.159(b)(1), 
however, he was repeatedly advised by VA of the types of 
evidence that could substantiate his claims and to ensure 
that VA receive any evidence that would support the claims.  
Logically, this would include any evidence in his possession.  
Thus, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice on three 
issues by letter of September 2003, which was after the RO's 
rating decisions adjudicating the claims that are the 
subjects of this appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, as well as 
the claims for higher initial evaluations; however, he was 
not provided with notice of the type of evidence necessary to 
establish a specific disability rating or effective date for 
the disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In that regard, the Board concludes that the preponderance of 
the evidence is against the appellant's claims for service 
connection and accordingly there can be no prejudice to the 
veteran for failure to provide this notice.  On the other 
hand, this Board decision results in the award of an initial 
evaluation of 10 percent for tinnitus, the highest available 
schedular rating so again no prejudice could result to the 
veteran from failure to provide this notice.  Regarding the 
rating assigned for hearing loss, the maximum percentage has 
not been assigned, however, there is no prejudice resulting 
to the veteran from VA failing to provide the requisite 
notice as the veteran has demonstrated he is aware that 
audiological results showing a worsening of his hearing are 
required (he submitted such a report directly to VA as will 
be discussed below).  Hence, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot by the Board's dispositions of the 
issues on appeal.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues on 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

VA has done everything reasonably possible to assist the 
veteran with respect to the claims and has met its duty to 
assist.  Service medical records and postservice medical 
records, including medical records from VA and private 
providers, have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The RO afforded the veteran a VA examinations in connection 
with his claims.  Consequently, the Board finds that VA has 
met the duties to notify and assist as to the issues decided 
herein.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and heart disease or 
hypertension is manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, as well, for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations when there has been aggravation of a 
veteran's nonservice-connected condition that is proximately 
due to or the result of a service-connected disability, but 
the veteran shall be compensated only for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).]

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial ratings 
assigned when service connection was granted for bilateral 
hearing loss and tinnitus, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Effective June 10, 1999, VA issued new regulations for 
evaluating diseases of the ears and other sense organs, 
including hearing loss and tinnitus.  Concerning hearing 
loss, the revised criteria are in many respects essentially 
the same as the former criteria.  That is to say, just as 
before, evaluations of defective hearing range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  The rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal hearing to Level XI for profound deafness.  
38 C.F.R. § 4.85.

The difference between the old and new criteria is that the 
amended regulations added two new provisions for evaluating 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  
Under 38 C.F.R. § 4.86(a), if pure tone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB or 
more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a pure tone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

In the case at hand, however, the hearing loss disability in 
question does not fall within the purview of these sections 
of the rating schedule that underwent substantive change.  
Accordingly, for all intents and purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
hearing loss may be determined under either the former or 
revised schedular criteria.  This, in turn, means neither 
version, former or revised, is actually more favorable.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(indicating that the revised criteria, even if more 
favorable, could not be applied prior to their effective 
date).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

A 10 percent evaluation was warranted under the former 
criteria for evaluating tinnitus when the condition was 
persistent, as a symptom of head injury, concussion or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999).  


A 10 percent evaluation is warranted under the revised 
criteria for tinnitus, when the condition is recurrent.  

Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

38 C.F.R. § 4.87, Diagnostic Code 6260 (effective since June 
10, 1999).  


As mentioned, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant 
generally applies.  However, only the former criteria can be 
applied for the period prior to the effective date of the new 
criteria.  But both the old and new criteria can be applied 
as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).


Analysis

Service Connection for Heart Disease and Hypertension

At a preentrance physical examination in September 1966, the 
veteran's heart was evaluated as normal.  A chest x-ray was 
negative.  Blood pressure was 130/80.  Service medical 
records make no reference to findings or treatment for 
cardiovascular defects or hypertension.  

A VA examination was performed in July 1969.  The heart was 
evaluated as normal.  Blood pressure was 120/80.

A report, dated in January 2002, was received from J. S. Kim, 
M.D.  The assessment was that the veteran had hypertensive 
heart disease.  

A VA examination was performed in August 2003.  The examiner 
was requested to provide an opinion about the etiology of the 
veteran's heart disease, including whether it was secondary 
to diabetes or hypertension.  The examiner stated that the 
claims file had been reviewed.  The veteran's history was 
obtained and clinical findings were recorded.  The examiner 
observed that the veteran was diagnosed with borderline 
diabetes in 1997 and hypertension in 1999, and hypertensive 
heart disease in 2002.  It was the examiner's opinion that 
the veteran's heart disease was likely secondary to 
hypertension.  

A statement, dated in September 2003, was received from 
Christine Edwards, M.D.  It was her medical opinion that the 
veteran's heart disease/hypertension were secondary to 
diabetes mellitus.

In this case, a VA cardiovascular physician found that the 
veteran's heart disease is not attributable to the service-
connected diabetes mellitus.  The physician's assessment is 
based on claims file review.  By contrast, the Board finds 
less persuasive the opinion from Dr. Edwards indicating that 
the veteran's hypertensive heart disease developed secondary 
to service-connected diabetes mellitus.  The physician did 
not conduct a review of all the veteran's medical records and 
did not provide a rationale for her conclusory opinion.  

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444 (2000).  In all, the Board concludes 
that the VA physician's opinion ruling out a nexus between 
hypertensive heart disease and the veteran's service-
connected diabetes mellitus is entitled to greater probative 
value than is the opinion of the private physician to the 
contrary.  

The veteran's assertion that his heart disease and/or 
hypertension developed secondary to service-connected 
diabetes or that he has hypertensive heart disease that began 
in military service amount to opinions about matters of 
medical causation.  There is no indication from the record 
that the claimant has medical training or expertise.  As a 
lay person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Here, the weight of 
competent, probative evidence establishes that neither heart 
disease nor hypertension was present during the veteran's 
military service or to a compensable degree within the first 
postservice year; that neither condition is otherwise 
attributable to service; and that neither condition developed 
secondary to service-connected diabetes mellitus.  

For the reasons above, the claims for service connection for 
heart disease and hypertension must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claims, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518 (1996).  

Initial Compensable Evaluations for Bilateral Hearing Loss 
and Tinnitus

On a VA audiologic examination in May 1999, the veteran 
reported that he experienced tinnitus all the time.  Pure 
tone thresholds in the right ear at the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz (Hz), were 30, 30, 35 and 35 
decibels (dB), respectively, for an average of 30 dB.  Pure 
tone thresholds in the left ear, at the same frequencies, 
were 35, 40, 65 and 65 dB, respectively, for an average of 51 
dB.  The speech recognition score was 80 percent in the right 
ear and 80 percent in the left ear.  The diagnosis was mild 
sensory neural hearing loss bilaterally.  There is no 
indication from the examiner's report that the veteran failed 
to follow test instructions or that results were unreliable.  

A VA ear examination was performed in December 2002.  The 
veteran gave a history of bilateral tinnitus since 1968 and 
indicated that the tinnitus was becoming progressively worse.  
He stated that tinnitus was continued and loud and that it 
interfered with sleep.  The diagnoses included bilateral 
tinnitus.  

The veteran was afforded a VA audiologic examination on 
December 7, 2002.  According to the examiner, the test 
results were unreliable.  In this regard, she pointed out 
that pure tone thresholds were elevated in comparison to the 
speech reception thresholds, and responses were inconsistent.  
In addition, the veteran's responses were unreliable even 
after reinstruction.  Testing was discontinued at that point.  
In clinical notes accompanying the examination report, the 
examiner observed that the veteran had experienced no problem 
hearing and communicating during the medical history 
interview.  It was recommended that the veteran be scheduled 
for an auditory brain (evoked) response (ABR) evaluation to 
determine hearing acuity in an objective manner.

Another VA audiologic examination was performed in January 
2003.  The examiner stated that the veteran's responses were 
again inconsistent and considered unreliable.  Testing was 
therefore discontinued.  It was stated that a threshold ABR 
evaluation was conducted and the results did not support the 
presence of a severe or severe to profound hearing loss.  

An undated report from a licensed hearing aid specialist at 
Sears Hearing Aid Centers was received in May 2003.  The 
veteran mentioned that his hearing had been evaluated by VA 
during January 2003, so it must be assumed that the 
clinician's findings postdate the VA examination.  The 
veteran reported ringing in the ears, but did not specify the 
frequency with which that phenomenon occurred.  The 
examiner's report notes the results of speech reception 
threshold testing.  As well, the report includes a grid on 
which pure tone threshold results are recorded.  The average 
of the results of pure tone threshold testing for each ear, 
expressed in decibels, is not reported.  Furthermore, the 
Board notes that the report of audiologic testing by the 
hearing aid specialist did not appear to give results for 
either ear at 3000 Hertz.  Accordingly, the results are 
inadequate for rating purposes.  

Under VA rating criteria, an adequate evaluation of 
impairment of hearing acuity rests upon the results of 
controlled speech discrimination tests, together with tests 
of the average hearing threshold levels at certain specified 
frequencies.  VA audiologists twice discounted testing 
because of inconsistent and unreliable test results.  
Significantly, one VA audiologist commented on the 
discrepancy between the veteran's observed satisfactory 
hearing acuity when he was providing a medical history, in 
contrast to the sudden, apparently precipitous drop in his 
hearing acuity after the formal test of hearing acuity began.  
In addition, ABR testing, intended to provide an objective 
indication of hearing loss, did not support the findings that 
were recorded by pure tone testing or speech discrimination 
testing.  Because of these discrepancies, VA determined that 
it could not obtain pure tone or speech discrimination test 
results that were based on controlled test procedures.  In 
sum, the results obtained by VA audiologic testing in 
December 2002 and January 2003 are inadequate for rating 
purposes.  

The results of the VA audiologic examination in May 1999 
correspond to Level III hearing acuity in the right ear and 
Level IV hearing acuity in the left ear.  Based on these 
numeric designations, the veteran's hearing loss supports 
assignment of a 10 percent evaluation during the period from 
February 8, 1999, the date of the claim from which the 
increase in rating is sought under either the former or 
revised rating criteria.  A higher evaluation is not 
warranted, however, as the veteran does not meet the 
requisite criteria based on the evidence of record.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's bilateral hearing loss.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  
See Fenderson, supra.  

In determining that an evaluation higher than 10 percent is 
not warranted, the Board has been mindful of the benefit-of-
the-doubt doctrine.  However, the evidence of record does not 
support the assignment of an evaluation higher than 10 
percent for bilateral hearing loss.  

Turning from bilateral hearing loss to tinnitus, the veteran 
has characterized his tinnitus as a phenomenon that is always 
present.  There is no indication from the record that 
clinicians have questioned the veracity of that account.  The 
Board concludes that the veteran's tinnitus may reasonably be 
regarded as persistent or recurrent in character since the 
date of the claim from which the increase in rating is 
sought.  Hence, assignment of an initial compensable 
evaluation of 10 percent for tinnitus is warranted under 
either the former or revised rating criteria.

The Board has reviewed the entire evidence of record and 
finds that the 10 percent evaluation which this Board 
decision now assigns for the veteran's tinnitus, effective 
February 8, 1999, reflects the most disabling this disorder 
has been since the beginning of the appeal period.  Thus, the 
Board concludes that a staged rating for tinnitus is not 
warranted.  Fenderson, supra.  

In granting a 10 percent evaluation for tinnitus, effective 
February 8, 1999, the Board has resolved the benefit of the 
doubt in the appellant's favor.  See Alemany, supra.  The 10 
percent evaluation that this Board decision now assigns is 
the highest schedular rating available for that condition.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for heart disease is denied.

Service connection for hypertension is denied.

An initial evaluation of 10 percent for bilateral hearing 
loss is granted, subject to governing criteria pertaining to 
the payment of monetary awards.

An initial evaluation of 10 percent for tinnitus is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


